Order, Supreme Court, Bronx County (Alan Saks, J.), entered March 24, 1998, which denied defendants’ motion for summary judgment, unanimously affirmed, without costs.
The document submitted by defendants in support of their motion for summary judgment, as evidence of an alleged accord and satisfaction of the instant partition action, makes no mention of the partition action, and contains no language that could be construed as a settlement of any claims. Defendants’ motion for summary judgment was therefore properly denied. Concur — Ellerin, P. J., Sullivan, Lerner and Rubin, JJ.